Citation Nr: 1420429	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on or after April 9, 2008.

2.  Entitlement to an effective date prior to April 9, 2008, for the grant of service connection for PTSD.

3.  Statutory entitlement to special monthly compensation (SMC) at the level set forth at 38 U.S.C.A. § 1114(s) for the period since April 9, 2008.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

During the pendency of the appeal, the RO issued a December 2010 rating decision that granted an effective date of April 9, 2008, rather than the originally assigned effective date of April 16, 2008, for service connection for PTSD.  The Veteran has continued his appeal for an earlier effective date for the grant of service connection for PTSD.

The issue of statutory entitlement to special monthly compensation at the level set forth at 38 U.S.C.A. § 1114(s) is raised by the record and is within the Board's jurisdiction as part and parcel of his claims for a higher rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  

In a written statement dated in October 2011, the Veteran withdrew his request for a videoconference hearing before the Board at the RO, as had been requested on his VA Form 9 received in March 2011.

The Veteran has submitted several pieces of correspondence since the issuance of a December 2010 Statement of the Case in this matter.  However, the evidence consists of argument attached to documentation that had already been received into the claims file prior the December 2010 Statement of the Case or that is not relevant to the matters adjudicated in this decision.  As a result, issuance of a Supplemental Statement of the Case is not required.  See 38 C.F.R. § 19.31.

The Virtual VA claims processing system and the Veterans Benefits Management System do not contain any documents relevant to the Veteran's appeal, aside from what is already contained in the Veteran's VA paper claims file.

In the decision below, the Board has granted an earlier effective date of October 25, 2000, for the grant of service connection for an acquired psychiatric disorder, to include PTSD.  The initial rating for the Veteran's service-connected psychiatric disability for the period from October 25, 2000, to April 8, 2008, will be determined in the first instance when the RO effectuates this grant.  That particular matter is not currently within the Board's jurisdiction.


FINDINGS OF FACT

1.  Since April 9, 2008, the Veteran's PTSD has been characterized by total occupational and social impairment due to such symptoms as gross impairment of thought processes, persistent delusions, and grossly inappropriate behavior.

2.  The earliest date of claim received for service connection for an acquired psychiatric disorder is October 25, 2000.

3.  A July 16, 2002, rating decision denied the Veteran's October 25, 2000, claim for service connection for PTSD.  The Veteran was provided notice of this decision in a letter dated on July 24, 2002.

4.  On July 29, 2002, the RO received the Veteran's complete official military personnel file from the service department, which had been sought by the RO for the reason that it was relevant to his claim for service connection for PTSD.

5.  The RO did not reconsider or readjudicate the Veteran's claim for service connection for PTSD based on the new and relevant service department records that were received on July 29, 2002.

6.  In April 2008, the RO received from the Veteran an application to reopen his claim for service connection for PTSD.

7.  The Veteran's reopened claim for service connection for PTSD was not readjudicated until June 25, 2009, at which time it was granted; in that decision, the effective date assigned for service connection for PTSD was April 16, 2008, which was thereafter revised to April 9, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met for the full period since April 9, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.125, Diagnostic Code 9411 (2013).

2.  Statutory entitlement to special monthly compensation at the level set forth at 38 U.S.C.A. § 1114(s) is granted as of April 9, 2008.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013).

3.  The criteria for an earlier effective date of October 25, 2000, for service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 1155, 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A May 2008 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim in June 2009 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the claims on appeal arise from a notice of disagreement with the June 2009 rating decision that granted service connection for PTSD.  The Veteran disagreed with the initial rating assigned in the June 2009 decision and with the effective date assigned.  With the grant of service connection, the Veteran's claim was not only substantiated, it was proven, so that the purpose of VCAA notice, originally provided to the Veteran in May 2008, had been fulfilled.  Thus, no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With respect to the appealed claim for a higher initial rating for PTSD for the period since April 9, 2008, no further assistance is required because the Board grants a rating of 100 percent in this decision, which constitutes a full grant of the benefit sought with respect to this issue.

With regard to the duty to assist as to the claim for an earlier effective date for service connection for PTSD, the claims file contains service treatment records, the Veteran's SSA disability records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The December 2008 VA examination obtained in this matter is based on examination of the Veteran, an accurate and well-explained review of the claims file, examination of the Veteran, consideration of the Veteran's medical history from active service forward, and sufficient reasoning to place the evidence at least in equipoise to show that the Veteran has experienced PTSD from a time prior to his initial claim for service connection for PTSD in October 2000 through the present time.

Moreover, the claims file contains all relevant documentation necessary to adjudicate the claim for an effective date earlier than April 9, 2008, for the grant of service connection for PTSD.  It includes the documentation of earlier claims for service connection for psychiatric disability, including the first such claim received on October 25, 2000; the documentation received within one year after the July 24, 2002, notice of the July 16, 2002, denial of the claim for service connection for PTSD; the relevant service personnel records received on July 29, 2002; the notice of disagreement and new and material evidence received within one year of the July 16, 2002, denial; and the subsequent April 2008 application to reopen the claim for service connection for PTSD.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of an earlier effective date for service connection for PTSD prior to October 25, 2000, which was the original date of claim for service connection for psychiatric disability.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.  


Law and Analysis

Higher Initial Rating and Special Monthly Compensation

In view of the psychiatric treatment records associated with the claims file, and the opinion and findings of a December 2008 VA examiner, the Board finds that a 100 percent rating is warranted for the service-connected acquired psychiatric disability, to include PTSD, for the period since April 9, 2008.  The December 2008 VA examiner found that the Veteran had total occupational and social impairment due to PTSD and noted signs and symptoms constituting gross impairment of thought processes, persistent delusions, and grossly inappropriate behavior.  Moreover, the VA psychiatric examiner found that the Veteran's PTSD could not be dissociated from his other psychiatric symptoms.  Thus, for the full period from April 9, 2008, forward, a rating of 100 percent is warranted for service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, 38 U.S.C.A. § 1114(s) provides that, if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then the monthly compensation shall be in an amount set forth at 38 U.S.C.A. § 1114(s).

For the period since April 9, 2008, the Veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  Specifically, he has PTSD rated as 100 percent disabling and a total evaluation based upon individual unemployability due to service-connected disability (TDIU), which constitues a separate total rating because it is based solely on cervical spine disability rated as 60 percent disabling.  Accordingly, special monthly compensation as statutorily authorized pursuant to 38 U.S.C.A. § 1114(s) is granted.  This is intended as an entirely favorable decision in a matter raised by the record and addressed for the first time by the Board and is not to be construed as precluding a claim for any higher level of special monthly compensation or an award of special monthly compensation for an earlier period of time. 


Earlier Effective Date for Service Connection for PTSD

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a).  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Here, a formal claim for service connection for a cervical spine disability, or in the Veteran's words, a "broken neck," had been received from the Veteran in June 1971.  The claim met the requirements for VA claims and was granted by an RO rating decision issued in September 1971.

The Board has carefully reviewed the documentation in the Veteran's 14-volume claims file.  As will be discussed at greater length below, the earliest document reflecting an intent to apply for service connection for an acquired psychiatric disorder was received on October 25, 2000, at which time the Veteran sought service connection for "mental problems."  Shortly thereafter, on multiple occasions in November 2000 and December 2000, the Veteran submitted correspondence elaborating that he sought service connection for PTSD.  Thus, in interpreting the record in the manner most favorable to the Veteran, the first date of claim for service connection for an acquired psychiatric disorder to include PTSD is October 25, 2000, the date that the first informal claim for this benefit was received.  See 38 C.F.R. § 3.155(c).

A May 2002 RO letter acknowledged that the RO had not addressed several issues, including service connection for PTSD, which had been raised by the Veteran in letters dated in October 2000 and December 2001.

A July 16, 2002, rating decision denied service connection for PTSD.  The Veteran was provided notice of this decision in an RO letter dated on July 24, 2002.

The Veteran was later granted service connection for PTSD in a rating decision dated in June 2009.   The grant of service connection was effective from April 16, 2008, and the initial rating assigned was 70 percent.  In a December 2010 rating decision, the effective date was revised to April 9, 2008.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Generally, following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105(c).  

One exception to this general rule is set forth at 38 C.F.R. § 3.156(b) (new and material evidence--pending claim), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

A second exception to this general rule is 38 C.F.R. § 3.156(c) (new and material evidence-service department records), which provides that notwithstanding any other section in [38 C.F.R. Part I], at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. 

Here, within one year after July 24, 2002, notice of the July 16, 2002, RO denial of the Veteran's October 25, 2000, claim for service connection for an acquired psychiatric disorder, to include PTSD, the following, among other items and correspondence, were received:

i) On July 29, 2002, the RO received from the service department the Veteran's complete official military personnel file, which had been sought by the RO for the reason that it was relevant to his claim for service connection for PTSD.

ii) The Veteran submitted a notice of disagreement with the denial of service connection for PTSD with a note attached to a VA Form 9, which was received on June 5, 2003, within one year after July 24, 2002, notice of the rating decision that denied service connection for PTSD, thus constituting a timely notice of disagreement.

iii) The Veteran submitted new and material evidence, in the form of medical literature regarding PTSD in relation to automobile accidents, on July 7, 2003, within one year after July 24, 2002, notice of the rating decision that denied service connection for PTSD.

The RO did not then seek to readjudicate the Veteran's claim for service connection for PTSD notwithstanding the notice of disagreement, the new and material evidence, and the new and relevant service department records that were all received within one year of the July 24, 2002, notice of the rating decision that denied the claim.  Further, over the several year period between July 2002 and April 2008, the Veteran wrote to the RO on multiple occasions and averred that he had PTSD related to his in-service motor vehicle accident.

As a result, the October 25, 2000, claim for service connection for psychiatric disability, to include PTSD, remained open and pending until such time as readjudication of the claim occurred, since there was pending a notice of disagreement, new and material evidence had been received, new service personnel records had been received, and the Veteran continued to seek service connection for PTSD.  However, such readjudication did not occur until June 2009, at which time the claim was granted.  

The most favorable regulation applicable to establishment of an effective date for service connection in this matter is 38 C.F.R. § 3.156(c).  It is potentially more favorable than 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.156(b), because under 38 C.F.R. § 3.156(c) the proper effective date may be as early as the earliest date of claim for service connection, without regard to intervening final denials and without regard to whether new and material evidence has been received.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (in cases where 38 C.F.R. 3.156(c) is applicable, an effective date could be assigned as far back as the original claim or the date on which entitlement arose, whichever is later).  However, under the specific facts of this case, 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.156(b) appear equally as favorable as 38 C.F.R. § 3.156(c), because new and material evidence and a notice of disagreement were both received within the one-year appeal period after the initial July 2002 denial of the October 25, 2000, claim, which therefore remained open until the claim was readjudicated and the benefit sought was granted in June 2009.  Nevertheless, because 38 C.F.R. § 3.156(c) is potentially the most favorable regulation for establishment of an earlier effective date for service connection for PTSD, the Board will base its decision in this matter under that regulatory provision.    

The Board also finds that the medical evidence demonstrates that the Veteran experienced service-related psychiatric disability for the full period from the time of the October 25, 2000, initial claim for service connection for a psychiatric disability through the present time.  From a reading of the December 2008 VA examiner's report, it is clear that the examiner's opinion is that the Veteran experienced  PTSD as a result of the in-service motor vehicle accident beginning no later than in the 1970s and from that time forward.  The examiner's opinion is well-explained and based on an accurate reading of the evidence of record and examination of the Veteran; therefore, it is competent medical evidence of a high probative weight and value.  Thus, it is shown that entitlement had arisen as of the October 25, 2000, date of claim for service connection for PTSD.

Accordingly, the appropriate effective date for service connection for an acquired psychiatric disorder, to include PTSD, is October 25, 2000, which was the date of the Veteran's first informal claim for service connection for an acquired psychiatric disability to include PTSD.  See Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c). 

As noted, the Board has carefully reviewed the claims file for any material that may be construed as a claim for service connection for a psychiatric disability prior to 
October 25, 2000, so that a still earlier effective date for service connection might be warranted, but there is no correspondence that expresses or reflects a desire on the part of the Veteran for VA compensation for psychiatric disability that was received prior to October 25, 2000.  A September 1971 VA examination noted "some nervousness" related to "numerous problems which he is trying to straighten out at this time," but contained no indication of a relationship between the nervousness and active service.  A detailed July 1975 Dartmouth Medical Associates psychiatric examination report includes the conclusion that there was no clinical evidence of a psychiatric disorder.  The Veteran did undergo a VA neuropsychiatric examination in August 1978 because the claimed symptoms of a cervical spine disability were questioned, and the neuropsychiatric examiner noted that the Veteran was hostile to his situation (i.e., the VA benefits claims process) because the Veteran believed VA did not give him what he deserved; however, at no place in the examination report or the Veteran's contentions or history is it indicated that the Veteran had psychiatric disability as a result of active service.   

In the year 2005, the Veteran's SSA disability records from the 1970s were received by VA.  Some of these SSA records had been earlier submitted into the VA record by the Veteran in January 2001, in connection with his October 25, 2000, claim for service connection for an acquired psychiatric disorder, to include PTSD.  These show that in 1977 the Veteran had "bizarre" physical pulmonary and chest and left arm complaints.  The SSA examiner found no objective evidence of organic disease in the Veteran, but suspected "that he has a major thought disorder" and recommended psychiatric examination.  In December 1977, the psychiatric examiner to whom the Veteran was referred for SSA purposes diagnosed paranoid personality with some reactive depression and some somatization.  The psychiatric examiner noted in passing in the recorded history that the Veteran served in artillery in the service because his aptitude test did not go well and that this made the Veteran unhappy and upset.  As a result of his in-service jeep accident, he spent a good deal of time in a cast and had experienced neck, back, and limb trouble.  These records cannot constitute an earlier informal claim for service connection for psychiatric disability for two independent reasons.  First, they were first received into the claims file in January 2001, after the October 25, 2000, informal claim recognized by the Board in this decision.  Second, equally and independently, when viewed unto themselves, they contain and reflect no intent to apply for VA service-connected benefits for an acquired psychiatric disorder.

Accordingly, affording all benefit of the doubt permissible under the law in favor of the Veteran, an effective date of October 25, 2000, the date the first claim for service connection for an acquired psychiatric disorder, to include PTSD, was received, but no earlier, is granted, for the reason that there is no provision under the facts of this case as applied to the relevant law and regulations under which an effective date earlier than the date of application therefor is authorized.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   For the reasons discussed at length above, the preponderance of the evidence shows that a claim for service connection for psychiatric disability was not received prior to October 25, 2000.

The proper initial rating for service-connected psychiatric disability, to include PTSD, for the period from October 25, 2000, to April 8, 2008, will be an appealable determination to be decided by the RO in the first instance; however, the matter is not currently within the Board's appellate jurisdiction, as no initial adjudication of the matter has occurred at the RO level.


ORDER

A 100 percent rating for PTSD is granted effective from April 9, 2008. 

SMC at the rate authorized by 38 U.S.C.A. § 1114(s) is granted for the period since April 9, 2008.

An earlier effective date of October 25, 2000, for the award of service connection for PTSD is granted.


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


